                        UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF NORTH CAROLINA
                            CHARLOTTE DIVISION
                             3:19-cv-373-MOC-DCK

PHILLIPS MEDICAL SYSTEMS,           )
NEDERLAND B.V., et al.,             )
                                    )
                  Plaintiffs,       )
                                    )
vs.                                 )
                                    )
TEC HOLDINGS, INC., et al.,         )                       ORDER
                                    )
                                    )
                  Defendants.       )
___________________________________ )

       THIS MATTER comes before the Court on a Motion to Dismiss filed by Defendants

TEC Holdings, Inc., Transtate Equipment Company, Inc., and Robert Andrew Wheeler, (Doc.

No. 32), and on a Motion to Dismiss filed by Peak Trust Company-AK, (Doc. No. 42).

       Plaintiff filed this action on July 30, 2019. (Doc. No. 1). Defendants filed the pending

motions to dismiss on September 24, 2019, and October 4, 2019, respectively. (Doc. Nos. 32,

42). Plaintiff filed an Amended Complaint on October 18, 2019. (Doc. No. 45). Because

Plaintiff has filed an Amended Complaint, the pending motions to dismiss are now moot.

       IT IS THEREFORE ORDERED that:

       (1) The pending Motions to Dismiss, (Doc. Nos. 32, 42), are hereby terminated as moot.




    Signed: October 25, 2019




                                                1
